                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )
               Plaintiff,                     )       ORDER
                                              )
       vs.                                    )
                                              )
Larry Norwood,                                )       Case No. 1:18-cr-062
                                              )
               Defendant.                     )


       The Defendant is in custody awaiting trial. He is being housed at the Burleigh Morton

Detention Center. On May 10, 2019, he filed a Motion for Miscellaneous Relief. He requests to be

transferred to a different facility that can better address his food allergies and accommodate his

dietary restrictions. He also requests a hearing on this matter.

       Housing assignments are within the United States Marshal’s exclusive control. Thus, the

Court cannot dictate the facility at which the Defendant will be held held pending trial. The most

the Court can do is alert the Marshal of the Defendant’s food allergies. Accordingly, the Court shall

forward the Defendant’s dietary concerns to the Marshal as he bears responsibility for the

Defendant’s health and welfare while in federal custody.            The Defendant’s Motion for

Miscellaneous Relief (Doc. No. 36) is DENIED. His request for a hearing (Doc. No. 37) is deemed

MOOT.

       IT IS SO ORDERED.

       Dated this 13th day of May, 2019.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court
